Case 2:15-cv-08233-R-JC Document 151 Filed 09/18/19 Page 1 of 2 Page ID #:6291




                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          SEP 18 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
NUTRITION DISTRIBUTION LLC, an                   No.      19-55251
Arizona Limited Liability Company,
                                                 D.C. No. 2:15-cv-08233-R-JC
                  Plaintiff-Appellant,           Central District of California,
                                                 Los Angeles
  v.
                                                 ORDER
IRONMAG LABS, LLC, a Nevada Limited
Liability Company; et al.,

                  Defendants-Appellees.

Before: WARDLAW, NGUYEN, and HURWITZ, Circuit Judges.

       The motion by Damon Mircheff and Proud Usahacharoenporn of Rutan &

Tucker, LLP to withdraw as retained counsel of record for appellees (Docket Entry

No. 12) is granted. Treg A. Julander has entered an appearance on behalf of

appellees. The Clerk shall amend the docket to reflect that Treg A. Julander is

representing appellees for the purposes of this appeal.

       Appellant’s unopposed motion for an extension of time to file an opposition

to appellees’ motion to dismiss (Docket Entry No. 18) is granted. The opposition

has been filed.

       Because “the original papers and exhibits filed in the district court” are part

of the record on appeal, appellees’ request for judicial notice in support of their




AC/MOATT
Case 2:15-cv-08233-R-JC Document 151 Filed 09/18/19 Page 2 of 2 Page ID #:6292




motion to dismiss (Docket Entry No. 16-2) is denied as unnecessary. See Fed. R.

App. P. 10(a).

         Appellees’ motion to dismiss the appeal as to the district court’s December

13, 2019 judgment (Docket Entry No. 16-1) is denied without prejudice to

renewing the arguments in the answering brief. See Nat’l Indus. v. Republic Nat’l

Life Ins. Co., 677 F.2d 1258, 1262 (9th Cir. 1982) (merits panel may consider

appellate jurisdiction despite earlier denial of motion to dismiss).

         The opening brief has been filed. The answering brief is due October 21,

2019. The optional reply brief is due within 21 days after service of the answering

brief.




AC/MOATT                                   2
